Citation Nr: 1623793	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a lumbar spine strain with osteoarthritis ("low back disability") prior to March 23, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a low back disability and assigned an initial rating of 10 percent.

In March 2010, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2011, following a March 2011 remand by the Board, the RO increased the rating for the Veteran's low back disability to 40 percent, effective March 23, 2011.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2014, the Board denied entitlement to a rating in excess of 10 percent prior to March 23, 2011, and remanded the issue of entitlement to a rating in excess of 40 percent on and after March 23, 2011, for further development.  The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.  In August 2015, the Board remanded the case for further development pursuant to the Joint Motion.  The case has since been returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to appellate review.

In August 2015, the Board remanded this claim to obtain a retrospective medical opinion as to the Veteran's level of low back disability for the period prior to March 23, 2011.  Specifically, the Board asked that a suitable examiner consider whether there was limitation of range of motion in the Veteran's back on repetitive use over time or during flare-ups that exceeded the limitation observed in connection with range of motion testing conducted during a January 2008 VA examination.  The examiner was asked to portray any additional limitation of motion in terms of range of motion, if possible, and, if he or she could only speculate as to the Veteran's level of disability prior to March 23, 2011, was asked to explain why that was so.

The requested opinion was provided in October 2015.  The physician assistant who issued the opinion stated that he could not say, without speculation, whether the Veteran's low back pain was exacerbated prior to March 23, 2011.  However, his subsequent discussion suggests a misunderstanding of the questions the Board posed in its August 2015 remand or, at least, a failure to provide a clear rationale for why he was unable to respond to those questions without resorting to speculation.  Indeed, the physician assistant primarily discussed symptomatology for the period after March 23, 2011, and concluded by stating that he did not believe the Veteran's back condition was "exacerbated by the military service prior to [March 23, 2011]," because there had been no reinjuries, and because X-rays revealed arthritic changes that were consistent with age.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the October 2015 opinion fails to address the questions the Board posed in the August 2015 remand or, at least, lacks the clarity necessary to interpret the responses to those questions.  As a result, another remand is required to substantially comply with the Board's August 2015 directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).  

Additionally, a private physician stated in a March 2010 letter that the Veteran was reconsidering and applying for Social Security Administration (SSA) disability benefits in connection with his back condition.  Although it is not clear from the record whether he ultimately followed through with the claim, given the timing of the report as it relates to the time period currently on appeal, a reasonable possibility exists that outstanding SSA records could help the Veteran substantiate his claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, any pertinent SSA records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal documents pertaining to any application(s) the Veteran has filed for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Then, send the claims file to a VA orthopedic specialist for review of the record and provision of a retrospective opinion regarding the severity of the Veteran's low back disability between October 2006 and March 23, 2011.  

The claims file, to include the March 2015 Joint Motion and this Remand, must be made available to and be reviewed by the specialist prior to providing the opinion.  The specialist should also review the current back (thoracolumbar spine) conditions disability benefits questionnaire (DBQ), particularly the section addressing functional loss and additional limitation of range of motion.

Following review of the claims file and the back DBQ, the specialist should state whether it is at least as likely as not that, prior to March 23, 2011, the Veteran suffered from additional limitation of motion or functional loss 
(1) during flare-ups and/or (2) with repetitive use of his back over time.  If additional limitation of motion is found, the specialist should express that limitation of motion in terms of degrees, if possible.

When providing the requested opinion, the specialist must specifically discuss the October 2008 VA treatment record in which the Veteran describes his back symptoms and flare-ups, and must approximate, in degrees, the limitation of forward flexion of the thoracolumbar spine objectively reported by the VA clinician, in terms of inches, at that time.

A discussion of the underlying reasons for any opinion expressed must be included in the report, to include reference to pertinent evidence of record as appropriate.  If the specialist is unable to provide a requested opinion without resorting to speculation, he or she must explain why that is so.

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






